DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 12/31/2021 is acknowledged.
Claims 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch (US 5881850) in view of Thomas (US 4609084) and Wax (US 2015/0150348).
Murdoch discloses a briefcase capable of storing medical records comprising: a flexible casing panel (20); a lockable elongated fastener (22-24); an expandable pouch (50);the flexible casing panel comprises a first cover portion (40), a second cover portion (30), a folding edge (21), an external face, and an internal face (see Fig. 1); the lockable elongated fastener comprises a first interlocking portion and a second interlocking portion (23, 24); the first cover portion being positioned adjacent with the second cover portion; the first cover portion being hingedly connected with the second cover portion along the folding edge; the first interlocking portion being peripherally connected about the first cover portion; the second interlocking portion being peripherally connected about the second cover portion (see Fig. 1); the expandable pouch being positioned adjacent to the internal face; the expandable pouch being mounted onto the second cover portion (see Fig. 1); except does not expressly disclose the plurality of pockets or location tracking device as claimed.
However, Thomas teaches a carrying device being provided with a plurality of pockets; the plurality of pockets being mounted onto the first cover portion (see Fig. 6) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the plurality of pockets taught by Thomas to the first cover 
Further, Wax teaches providing a carrying bag with a location tracking device (GPS, para 0029) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the location tracking device taught by Wax to the flexible casing panel of the carrying bag taught by Murdoch as modified above, in order to track and report the location of the carrying bag as taught by Wax (para 0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the GPS unit within the flexible casing panel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Murdoch as modified above the lockable elongated fastener and the flexible casing panel are arranged into a closed configuration;16/844,889 the first cover portion and the second cover portion being positioned parallel to each other; and, the first interlocking portion and the second interlocking portion being engaged to each other (Murdoch claim 16); a lock (Murdoch 22); and, the lock being operatively coupled in between the first interlocking portion and the second interlocking portion, wherein the lock is used to selectively secure the engagement between the first interlocking portion and the second interlocking portion (Murdoch Fig. 8, claim 16); at least one cardholder (Murdoch 67); the at least one card holder being positioned adjacent to the expandable pouch, opposite the first cover portion; and, the at least one card holder being fixed with the expandable pouch (see Murdoch Fig. 2); and a portable computing device; and, the .  

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch (US 5881850) in view of Thomas (US 4609084) and Wax (US 2015/0150348) as applied to claim 1 above, and further in view of Rapoport (US 4265286).
Murdoch as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specifics of the plurality of pockets as claimed.
However, Rapoport teaches a carrying device wherein the plurality of pockets comprises a main pocket (34) and at least one supplementary pocket (46); the main pocket being positioned adjacent and across the cover portion (see Fig. 2); the main pocket being fixed with the cover portion; the at least one supplementary pocket being positioned adjacent to the main pocket, opposite the cover portion; the at least one supplementary pocket being positioned adjacent with the folding edge; and, the at least one supplementary pocket being fixed with the main pocket (see Figs. 1-3); the at least one supplementary pocket comprises a plurality of supplementary pockets; and, the plurality of supplementary pockets being distributed across the main pocket (46, 48 left side); at least one pen holder (48 right side); the at least one pen holder being positioned adjacent with the at least one supplementary pocket, opposite the first cover portion; and, the at least one pen holder being peripherally fixed with the plurality of pockets (see Fig. 2).  
Because Murdoch as modified above and Rapoport both teach multi-pocket structures, it would have been obvious to one of ordinary skill in the art .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch (US 5881850) in view of Thomas (US 4609084) and Wax (US 2015/0150348) as applied to claim 1 above, and further in view of Ong (US 2012/0138666).
Murdoch as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the elastic fastener as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the elastic fastener taught by Ong to the expandable pouch taught by Murdoch as modified above, in order to secure the pouch closed and prevent contents from spilling out as taught by Ong (para 0033).
Murdoch as modified above results in a device wherein the expandable pouch comprises an open end and a closed end; the open end being positioned opposite the closed end about the expandable pouch; the closed end being positioned adjacent with the folding edge (see Murdoch Fig. 2); the elastic band being tethered with the first cover portion; the elastic band being positioned adjacent with the open end;16/844,889 the hook being positioned adjacent with the expandable pouch, opposite the first cover portion; and, the hook being fixed with the expandable pouch (see Ong Fig. 4).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch (US 5881850) in view of Thomas (US 4609084) and Wax (US 2015/0150348) as applied to claim 1 above, and further in view of Anderson (US 8167131).
Murdoch as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the strap as claimed.
However, Anderson teaches providing a carrying device with a length-adjustable strap (160); a first end of the length-adjustable strap being positioned opposite a second end of the length-adjustable strap along the length-adjustable strap; the length-adjustable strap being positioned adjacent to the external face; the first end and the second end being attached onto the flexible casing panel; the first end and the second 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the strap taught by Anderson to the carrying bag taught by Murdoch as modified above, in order to allow carrying of the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 15, 2022